Citation Nr: 9903979	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from August 1970 
to February 1972, including an 11-month tour of duty in 
Vietnam in 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the appellant's claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  

The Board notes that the RO issued a rating decision in 
February 1998 which granted entitlement to service connection 
for post-traumatic stress disorder (PTSD).  As such all 
benefits as to that issue have been awarded, and it is no 
longer in need of appellate review.


REMAND

Review of the evidence of record also reveals that, in a 
September 1995 Substantive Appeal, the appellant checked off 
a box therein indicating that he wanted a hearing before the 
"BVA" at the local office.  The RO subsequently sent a 
letter to the appellant in October 1995 in which he was 
informed of various options regarding his request.  The 
letter stated that his name would remain on the Travel Board 
list unless the RO was notified otherwise and that he could 
also have a hearing at the RO before RO personnel that could 
be instead of the "BVA" hearing or in addition to such a 
hearing.  The appellant responded in that same month and 
stated in writing that he wanted a personal hearing at the RO 
in lieu of sending his appeal to "BVA, Washington, D.C."  
It is unclear whether the appellant was declining the offered 
option of a Board hearing in Washington, or whether he simply 
wanted a local RO hearing instead of a Board hearing, or 
whether he wanted an RO hearing in addition to a Board 
hearing.  The RO hearing was held.  The record does reveal an 
additional VA Form 9 however, wherein it was indicated that a 
BVA hearing was desired.

The Board also notes that the appellant has been in receipt 
of Social Security Administration (SSA) disability benefits, 
apparently dating back to at least 1994.  The SSA records 
associated with this award of benefits have not been 
associated with the claims file.  The Board further notes 
that neither the Statement of the Case (SOC) dated in 
February 1997, nor the Supplemental Statement of the Case 
(SSOC) dated in February 1998, includes any mention of the 
private medical evidence received from West Alabama Mental 
Health Center in March 1997, or the undated letter (with 
additional records) from the appellant's case manager which 
refers to an RO letter of August 1996.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
in writing, requesting clarification as 
to whether or not the July 1997 personal 
hearing held at the RO satisfied his 
hearing request of September 1995.  The 
appellant should be asked whether he 
still desires a hearing be held at the RO 
before a "Travel Board" member (either 
"in person" or by videoconferencing).  

In the event the appellant timely 
responds to the hearing clarification 
letter and requests a hearing be held at 
the RO before a "Travel Board" member 
(either "in person" or by 
videoconferencing), the RO, after 
completing the steps in the below 
numbered paragraphs, should schedule such 
hearing.  (See 38 C.F.R. § 20.704(a) 
(1998)), which provides that "Travel 
Board" hearings are scheduled by the 
RO).  

However, if prior to the date of any 
hearing, appellant decides that he does 
not want a personal hearing but instead 
wants appellate review of the case based 
upon the evidence of record, he may 
withdraw the hearing request in writing 
in accordance with 38 C.F.R. § 20.704(e) 
(1998).  

2.  The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain all medical evidence and a copy of 
the decision associated with the award of 
SSA benefits.  The appellant is also 
informed that should there be other 
records available of more recent 
treatment, he may submit copies thereof, 
or may request of the RO assistance in 
obtaining those records.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should then readjudicate the 
instant claim, giving consideration to 
evidence received since the last rating 
action, to include the 1997 private 
hospital records to which reference was 
made above.  If the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
SSOC and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, as appropriate a Travel Board 
hearing should be scheduled (if indicated 
by the response to paragraph 1).

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  (It is noted that 
such procedures may vary, depending on the type of hearing 
held.)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


